Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-11 and 16-24 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et al (US Pub. 2018/01027261; hereinafter Dubensky).

As per claim 1, Dubensky discloses a heating, ventilation, and air conditioning (HVAC) system comprising: 

a plurality of fans configured to direct airflow through the HVAC system [Fig. 6; para 0004, 0014, 0017, 0035, 0042; clearly a plurality of fans are configured or designed to operate in the HVAC system; though Fig. 6 shows only one fan for simplicity but the discloser is not limited to it]; 

[0014] The present disclosure is directed to heating, ventilating, and air conditioning (HVAC) systems and components of HVAC systems that include a variable frequency drive (VFD) that may limit the frequency, voltage, current, or a combination thereof of electrical power that is delivered to a motor in the HVAC system. In general, HVAC systems may include fan wheels, air handlers, or fans that are driven by motors that may operate at a speed that is greater than a speed at which the fan wheels, air blowers, or fans are configured to be driven. A VFD may be incorporated into the HVAC system to limit the electrical power that is delivered from the VFD to a motor, such that the motor operates at a speed that is less than or equal to the maximum speed at which the fan wheels, air blowers and/or fans are configured or designed to operate.

[0035] As discussed below, a variable frequency drive (VFD) may be incorporated into the HVAC system to limit the electrical power that is delivered from the VFD to a motor, such that the motor operates at a speed that is less than or equal to the maximum speed at which the air blowers and/or fans  are configured or designed to operate. It should be noted that each of the systems discussed above may include one or more VFD in accordance with the discussion below. That is, a VFD may be implemented into the systems discussed above and utilized to limit electrical power that is delivered to a motor that drives an air blower or fan.

[0042] The fan and motor assembly 152 of FIG. 5, more specifically, may also be referred to as a direct drive plenum fan. In the illustrated embodiment, the fan wheel 160, which may serve as an air intake, supply, exhaust, return, or condenser fan, has a diameter that is greater than forty inches. However, in other embodiments the fan wheel 160 may have a diameter equal to, or less than, forty inches. Additionally, it should be noted the use of VFDs 156 to control motors 154 may also be used by any other suitable type of fans and air handlers. For example, the fan assembly 150 includes a condenser fan VFD 162 and an exhaust/return fan VFD 166, both of which may also limit maximum operational speeds of motors of other fans or air handlers. That is, the condenser fan 162 VFD and the exhaust/return fan 166 VFD may fans that have a maximum structural speed limit, such that the motors operate at maximum speeds that are less than or equal to the maximum structural speed limits associated with each of the other fans or air handlers.

a plurality of motors, wherein each motor is coupled to and configured to drive a respective fan of the plurality of fans [abstract; Fig. 6; para 0014, 0041-0042; motor(s); though Fig. 6 shows only one motor for simplicity but the discloser is not limited to it]; 

[0014] The present disclosure is directed to heating, ventilating, and air conditioning (HVAC) systems and components of HVAC systems that include a variable frequency drive (VFD) that may limit the frequency, voltage, current, or a combination thereof of electrical power that is delivered to a motor in the HVAC system. In general, HVAC systems may include fan wheels, air handlers, or fans that are driven by motors that may operate at a speed that is greater than a speed at which the fan wheels, air blowers, or fans are configured to be driven. A VFD may be incorporated into the HVAC system to limit the electrical power that is delivered from the VFD to a motor, such that the motor operates at a speed that is less than or equal to the maximum speed at which the fan wheels, air blowers and/or fans are configured or designed to operate.

[0041] It is to be appreciated that the utilization of VFDs 156 may enable use of motors 154 with fewer poles with fan wheels 60 having a maximum structural speed limit less than a maximum rated speed of the motor 154. For instance, a six pole motor with a maximum rated speed of 1200 rpm may be replaced by a four pole motor with a maximum rated speed of 1800 rpm. More specifically, the VFD 156 may be used to limit the electrical power that is supplied to the four pole motor 154 such that the four pole motor 154 has an operational speed equal to or less than 1200 rpm or the maximum structural speed limit of an air supply fan associated with the motor 154. In other words, even though the motor 154 with fewer poles may have a higher maximum rated speed than the motor 154 with more poles, the motor 154 with fewer poles may be used in place of the motor 154 with more poles when the VFD 156 is used to limit the current, voltage, frequency or the electrical power that is supplied to the motor 154 with fewer poles. Moreover, motors 154 with fewer poles may allow wiring with a smaller diameter to be used, which may allow for more space in and around the motor 154.

[0042] The fan and motor assembly 152 of FIG. 5, more specifically, may also be referred to as a direct drive plenum fan. In the illustrated embodiment, the fan wheel 160, which may serve as an air intake, supply, exhaust, return, or condenser fan, has a diameter that is greater than forty inches. However, in other embodiments the fan wheel 160 may have a diameter equal to, or less than, forty inches. Additionally, it should be noted the use of VFDs 156 to control motors 154 may also be used by any 150 includes a condenser fan VFD 162 and an exhaust/return fan VFD 166, both of which may also limit maximum operational speeds of motors of other fans or air handlers. That is, the condenser fan 162 VFD and the exhaust/return fan 166 VFD may each control the flow of electrical power to motors of fans that have a maximum structural speed limit, such that the motors operate at maximum speeds that are less than or equal to the maximum structural speed limits associated with each of the other fans or air handlers.

a plurality of variable frequency drives, wherein each variable frequency drive is coupled to a respective motor of the plurality of motors [abstract; Fig. 6; para 0004, 0035-0036, 0039, 0041-0054; clearly a plurality of variable frequency drives (VFDs) are disclosed coupled to a respective motor and including a respective variable frequency drive controller to control a respective speed at which the respective motor drives the respective fan by adjusting frequency of electrical power supplied to the respective motor; though Fig. 6 shows only one motor for simplicity but the discloser is not limited to it]; and 

[0041] It is to be appreciated that the utilization of VFDs 156 may enable use of motors 154 with fewer poles with fan wheels 60 having a maximum structural speed limit less than a maximum rated speed of the motor 154. For instance, a six pole motor with a maximum rated speed of 1200 rpm may be replaced by a four pole motor with a maximum rated speed of 1800 rpm. More specifically, the VFD 156 may be used to limit the electrical power that is supplied to the four pole motor 154 such that the four pole motor 154 has an operational speed equal to or less than 1200 rpm or the maximum structural speed limit of an air supply fan associated with the motor 154. In other words, even though the motor 154 with fewer poles may have a higher maximum rated speed than the motor 154 with more poles, the motor 154 with fewer poles may be used in place of the motor 154 with more poles when the VFD 156 is used to limit the current, voltage, frequency or the electrical power that is supplied to the motor 154 with fewer poles. Moreover, motors 154 with fewer poles may allow wiring with a smaller diameter to be used, which may allow for more space in and around the motor 154.

[0042] The fan and motor assembly 152 of FIG. 5, more specifically, may also be referred to as a direct drive plenum fan. In the illustrated embodiment, the fan wheel 160, which may serve as an air intake, supply, exhaust, return, or condenser fan, has a diameter that is greater than forty inches. However, in other embodiments the fan wheel 160 may have a diameter equal to, or less than, forty inches. Additionally, it VFDs 156 to control motors 154 may also be used by any other suitable type of fans and air handlers. For example, the fan assembly 150 includes a condenser fan VFD 162 and an exhaust/return fan VFD 166, both of which may also limit maximum operational speeds of motors of other fans or air handlers. That is, the condenser fan 162 VFD and the exhaust/return fan 166 VFD may each control the flow of electrical power to motors of fans that have a maximum structural speed limit, such that the motors operate at maximum speeds that are less than or equal to the maximum structural speed limits associated with each of the other fans or air handlers.


a multi-variable frequency drive control unit comprising a multi-variable frequency drive controller communicatively coupled to each variable frequency drive controller of the plurality of variable frequency drives, wherein the multi-variable frequency drive controller is configured to adjust a control parameter of each variable frequency drive to adjust control a respective speed at which the respective motor drives the respective fan by adjusting frequency of electrical power supplied to the respective motor [abstract; Fig. 6; para 0004-0005, 0012; 0035-0036, 0039, 0042-0054; the power output of the VFD 174 is controlled by the controller 172; though Fig. 6 shows only one motor for simplicity but the discloser is not limited to it].

[0044] The controller 172 may include a memory 180 and a processor 182. The memory 180 stores instructions and steps written in software code. The processor 182 may execute the stored instructions in response to user input received via a graphical user interface (GUI) 184. More specifically, the controller 172 controls and communicates with the VFD 174 in order to control the electrical power that is delivered to the motor 176. For instance, the controller 172 may control the frequency, current, and voltage of the electrical power that the VFD 174 delivers to the motor 176. In some embodiments, the controller 172 may also be used to control the motor 176 (e.g., modify a speed of the motor 176) and/or the air handler or fan 178 (e.g., control temperature of air delivered by the air handler and/or fan 178 or a speed of the air handler or fan 178).


As per claim 17, Dubensky discloses a multi-variable frequency drive control unit of a heating, ventilation, and air conditioning (HVAC) system comprising: 

a communication device configured to enable a processor to communicate with a plurality of variable frequency drives configured to drive respective fan motors of a plurality of fan motors [Fig. 6; para 0005, 0014, 0041-0054; processor 182; a communication component; VFDs; fans; motors]; and 

a multi-variable frequency drive controller comprising a memory device and the processor [Fig. 6; para 0044-0045; controller 172 includes a processor 182 and a memory 180], wherein the processor, when executing instructions stored in the memory device, is configured to: 

receive, via the communication device, a plurality of addresses of the plurality of variable frequency drives [Fig. 6; para 0004-0005, 0012; 0035-0036, 0039, 0042-0054; inherent to a system having a plurality of devices to know their addresses so they can be accessed and/or controlled]; 

communicatively couple to the plurality of variable frequency drives using the plurality of addresses via the communication device [Fig. 6; para 0004-0005, 0012; 0035-0036, 0039, 0042-0054; inherent to a system having a plurality of devices to know their addresses so they can be accessed and/or controlled]; 

[abstract; Fig. 6; para 0004, 0035-0036, 0039, 0042-0054; clearly a plurality of variable frequency drives (VFDs) are controlled via a communication component].


As per claim 20, Dubensky discloses a heating, ventilation, and air conditioning (HVAC) system configured to control environmental conditions comprising: 

a plurality of fan systems configured to direct airflow through the HVAC system, wherein each fan system of the plurality of fan systems includes fan blades, a motor configured to drive the fan blades, and a variable frequency drive including a variable frequency drive controller configured to control a speed at which the motor drives the fan blades by adjusting power supply to the motor [abstract; Fig. 6; para 0004, 0035-0036, 0039, 0042-0054; clearly a plurality of variable frequency drives (VFDs) are disclosed coupled to a respective motor and including a respective variable frequency drive controller to control a respective speed at which the respective motor drives the respective fan by adjusting frequency of electrical power supplied to the respective motor]; and 

a multi-variable frequency drive control unit comprising a multi-variable frequency drive controller communicatively coupled to each variable frequency drive controller of each of the plurality of fan systems, wherein the multi-variable frequency drive controller is configured to adjust a control parameter of each variable frequency drive to control environmental conditions [abstract; Fig. 6; para 0004-0005, 0012; 0035-0036, 0039, 0042-0054; the power output of the VFD 156 is controlled by a controller that communicates via a communication component].


As per claims 2 and 18, Dubensky discloses wherein the multi-variable frequency drive control unit comprises a display configured to display system malfunction information associated with the control parameter of each variable frequency drive of the plurality of variable frequency drives [para 0044 -0051; a graphical user interface (GUI) can display any kind or type of information].

As per claim 3, Dubensky discloses wherein the multi-variable frequency drive control unit comprises the display being configured to display a user interface, wherein the user interface enables selecting one or more options of a plurality of options to adjust the control parameter of each variable frequency drive of the plurality of variable frequency drives [para 0044 -0051; providing a selection tool or program is inherent to a graphical user interface (GUI)].

As per claim 4, Dubensky discloses wherein the multi-variable frequency drive control unit comprises a keypad configured to enable adjusting the control parameter of each variable frequency drive of the plurality of variable frequency drives [para 0004-0005, 0044-0053; receiving user inputs].

As per claim 5, Dubensky discloses wherein the multi-variable frequency drive control unit is communicatively coupled to a communication interface, wherein the communication interface is configured to enable the multi-variable frequency drive control unit to communicatively couple to a computing device external to the HVAC system [Fig. 6; para 0005, 0044-0045; processor 182; a communication component].

As per claim 6, Dubensky discloses wherein the communication interface is configured to enable the computing device to adjust the control parameter of each variable frequency drive of the plurality of variable frequency drives via the multi-variable frequency drive control unit [abstract; Fig. 6; para 0004-0005, 0012; 0035-0036, 0039, 0042-0054; the power output of the VFD 156 is controlled by a controller].

As per claim 7, Dubensky discloses wherein the communication interface is configured to enable the multi-variable frequency drive control unit to communicatively couple to the computing device via a wireless communication protocol [Fig. 6; para 0005, 0044-0045; processor 182; a communication component].

As per claim 8, Dubensky discloses wherein the computing device comprises a cell phone, a smartphone, a wearable device, a tablet, a laptop, a desktop computer, a personal computer, or any combination thereof [para 0017, 0045; the control device 16 may include computer systems].

As per claim 9, Dubensky discloses wherein each motor of the plurality of motors comprises an alternating current motor, wherein the respective variable frequency drive controller is configured to control the respective speed that the respective motor drives the respective fan by adjusting frequency of an alternating current supply voltage supplied to the respective motor [para 0006; an alternating current induction motor].

As per claim 10, Dubensky discloses wherein the multi-variable frequency drive controller is configured to adjust the control parameter of each variable frequency drive to control environmental conditions [abstract; Fig. 6; para 0004-0005, 0012; 0035-0036, 0039, 0042-0054].

As per claim 11, Dubensky discloses wherein the multi-variable frequency drive controller is configured to adjust the control parameter of each variable frequency drive to control responsiveness of each variable frequency drive [abstract; Fig. 6; para 0004-0005, 0012; 0035-0036, 0039, 0042-0054].

As per claim 16, Dubensky discloses wherein the multi-variable frequency drive controller is configured to adjust the control parameter of each variable frequency drive by matching the control parameter of a respective variable frequency drive to a corresponding motor of the plurality of motors [abstract; Fig. 6; para 0004-0005, 0012; 0035-0036, 0039, 0042-0054].

As per claim 19, Dubensky discloses wherein the communication device is configured to enable the processor to communicatively couple to a mobile computing device, wherein the processor is configured to receive an adjustment of the operational setting of the plurality of variable frequency drives via the mobile computing device [Fig. 6; para 0005, 0044-0045; processor 182; a communication component].

As per claim 23, Dubensky discloses comprising a refrigeration circuit, wherein the plurality of fan systems direct a portion of the airflow over the refrigeration circuit [para 0002, 0016, 0018, 0021].

As per claim 24, Dubensky discloses comprising a communication device configured to direct operation of the multi-variable frequency drive control unit via wireless communication [Fig. 6; para 0005, 0044-0045; a communication component].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 21-22 are rejected under 35 U.S.C. 103 as being obvious over Dubensky et al (US Pub. 2018/01027261; hereinafter Dubensky) in view of Uchida et al (US Patent 6,147,4691; hereinafter Uchida).

As per claims 21-22, Dubensky discloses the invention substantially.  Dubensky does not specifically disclose regarding a daisy chain communication structure. But use of a daisy chain communication structure is well known in the art.  However, Uchida clearly discloses how one can use a daisy chain communication structure [col. 1, lines 43-54; col. 4, lines 27-39; claim 1].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references to utilize a daisy chain communication structure as both are directed to a plurality of drive control units.


Response to Arguments
Applicant's arguments filed on 1/11/2021 have been fully considered but they are not persuasive. 

In the remarks, applicant argued in substance that (1) in stark contrast, Fig. 6 of Dubensky clearly illustrates a single fan 178 having a single motor 176 and a single VFD 174 controlled by a single controller 172.

As to point (1), applicant clearly agrees that Dubensky does disclose multiple VFDs and motors, in an HVAC system. Dubensky clearly discloses systems and methods for controlling fan motors with variable frequency drives [Title] and further clearly the system and the method are utilized to control temperatures and air quality in buildings [Fig. 1; para 0002, 0007, 0015, and etc.]. A routineer in the art would know that a building cannot be sufficiently operated with only a single fan. Though, Dubensky discloses the invention with reference to a single fan having a single motor and single VFD controlled by a single controller as shown in Fig. 6, the disclosed invention is not limited to a single fan having a single motor and single VFD controlled by a single controller. Dubensky discloses the invention with regards to Fig. 6 for a simplicity. Moreover, it is well known in the art to utilize a fan array in a HVAC system [US Pub. 2014/0097779; Fig. 1-6, 11, 13; abstract; para 0006-0013, 0036, 0044, 0059, 0083, 0091; a fan array having a plurality of fans; the plurality of fans are operatively connected to a plurality of motors; the motors utilize variable frequency drives (VFDs)]. Therefore, the Dubensky clearly discloses the invention as rejected by the examiner and detailed above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited in the prior office action.